DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim(s) 1, 3-5, 7, 9-11, 13, 15-17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5, 12, 15 of copending Application No. 15-949-497. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 5, 12, 15 of 15-949-497 (reference application) has each element of claim(s) 1, 3-5, 7, 9-11, 13, 15-17 of the examined application. Thus it obviously anticipates each of those elements. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim(s) 1 of instant application 16-368-164
Claim(s) 1, 5 of copending application 15-949-497
1.    A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising:
determining whether there is a change of a synchronous state of one or more servers included in a server group, based on whether node information that represents a state of each server is updated;
identifying, upon detecting the change of the synchronous state of one or more servers included in the server group, a server in a synchronous standby state with respect to a primary server after the detection of the change from servers included in the server group after 

requesting, upon receiving an access request from a terminal, the terminal to connect to the identified server.
A management apparatus that manages a first database and a second database synchronized with each other, the management apparatus comprising:
a memory; and
a processor coupled to the memory and the processor configured to:

perform a stop of synchronous processing between the first database and the second database in accordance with detection of a delay with respect to a first processing request received by the first database,

output an error notification concerning uncompleted processing in the first database in which the delay is detected, and

allocate a second processing request received after the detection to the second database.

(Amended) Claim 5. 
the delay is detected when processing with respect to any of the plurality of first processing requests is not completed within the timeout time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-7, 9-13, 15-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of determining whether there is a change of a synchronous state of one or more servers included in the server group, based on whether the node information is updated, identifying, upon detecting the change of the synchronous state of one or more servers included in the server group, a server in a synchronous standby state with respect to a primary server after the detection of the change from servers included in the server group after the detection of the change based on updated node information, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “medium”, “memory”, “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “medium”, “memory”, “processor” language, “detecting the change of the synchronous state of one or more servers” in the context of the claim(s) encompasses the user observes a synchronous state of a server. Similarly, “determining whether there is a change of a synchronous state of one or more servers included in the server group, based on…” or “upon detecting the change of the synchronous state of one or more servers… identifying a server in a synchronous 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “medium”, “memory”, “processor”, which are recited at a high-level of generality (i.e., as a generic “processor” performing a generic computer function of storing node information, or whether the node information is updated, or requesting, upon receiving an access request from a terminal, the terminal to connect to the identified server) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “medium”, “memory”, “processor” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandner et al. (US 20160328303 A1) in view of KATAGAI et al. (US 20140337831 A1).

Brandner discloses:
1.    A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising:

storing, by the computer, node information that represents a synchronous state of each server in a server group; (fig 2: 208; par 35: a change recording bitmap 208 indicating data units or tracks in the primary volume 204 that need to copied or synchronized to the secondary volume 206)

determining, by the computer, whether there is a change of a synchronous state of one or more servers included in the server group, based on whether the node information is updated; (fig 4: 406; par 39: Upon detecting (at block 404) the failover event, the primary failover manager 116 a or host failover manager 116 a may determine (at block 406) tracks in primary volumes 106 a experiencing a data loss and record those failed tracks in the primary storage system 102 a; par 25: For those primary storage system volumes that are inoperable or experiencing data loss, updates to the corresponding secondary volumes are indicated, such as in a change recording bitmap.0

identifying, by the computer, upon detecting the change of the synchronous state of one or more servers included in the server group, a server in a synchronous standby state with respect to a primary server after the detection of the change from servers (par 4: one or more primary storage systems) included in the server group after the detection of the change based on updated node information (par 12, 41; fig 4: 416 - No); and (fig 4: 406-> 408; par 40: The host failover manager 116 may then coordinate with the primary 116 a and secondary 116 b failover managers to initiate (at block 408) a failover from the primary volumes 106 a at the primary storage system 102 a to redirect I/O requests to the corresponding secondary volumes 106 b at the secondary storage system 102 b)


requesting, by the computer, upon receiving an access request from a terminal, the terminal to connect to the identified server. (par 76)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine distributed computing environments of Brandner with application distribution server of KATAGAI. One of ordinary skill in the art would have been motivated to do so in order to share information by connecting to an application server via a network. (KATAGAI: par 4)

Modified Brandner discloses:
3.    The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
identifying, upon detecting a first change of a synchronous state of a server to which the terminal is connecting, a server in a synchronous standby state with respect to a primary server after the detection of the first change based on the updated node information; and  (fig 4: 406-> 408; par 40)
However, Brandner does not explicitly disclose, while KATAGAI teaches:
requesting the terminal to connect to the identified server. (par 76)

Claim(s) 7, 9 is/are rejected as being the method implemented by the medium of claim(s) 1, 3, and is/are rejected on the same grounds.

Claim(s) 13, 15 is/are rejected as being the apparatus implemented by the medium of claim(s) 1, 3, and is/are rejected on the same grounds.

Claim(s) 4-5, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandner et al. (US 20160328303 A1) in view of KATAGAI et al. (US 20140337831 A1) and further in view of YOSHINO et al. (US 20130138824 A1).


4.    The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
the servers included in the server group. 
However, Brandner does not explicitly disclose, while YOSHINO teaches:
requesting, upon detecting the change, the terminal to disconnect from the server. (par 50; fig 8: M9)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine distributed computing environments of Brandner with distribution apparatuses of YOSHINO. One of ordinary skill in the art would have been motivated to do so in order to do internal processes such as configurations. (par 52)

5.    The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
a synchronous state of a server
the servers included in the server group. 
However, Brandner does not explicitly disclose, while YOSHINO teaches:
requesting, upon detecting a first change of a server to which the terminal is connecting, the terminal to disconnect from the server. (par 50; fig 8: M9)

Claim(s) 10-11 is/are rejected as being the method implemented by the medium of claim(s) 4-5, and is/are rejected on the same grounds.

Claim(s) 16-17 is/are rejected as being the apparatus implemented by the medium of claim(s) 4-5, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 6, 12, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101.

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the rejections under 101, the Remarks state, “the specific features of amended claim 1… are performed by the “computer.”… amended claim 1 as discussed above may reliably perform a reference task of the synchronous data to the standby server…, and thus the access to the synchronous data may be guaranteed, thereby improving the functioning of the computer.” However, the examiner respectfully disagrees. According to Oct 2019 Update, “a claim that requires a computer may still recite a mental process,” in page 8. In addition, connecting to a server in a synchronous standby state, upon detecting a change of the synchronous state of a (master) server, would not be an apparent improvement to one of ordinary skill in the art.
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Applicant believes that Brandner fails to disclose, for example, "storing, by the computer, node information that represents a synchronous state of each server in a server group," as specifically recited in amended claim 1.” However, the examiner respectfully disagrees. The OA has been remapped upon the amendment. Brandner discloses it in fig 2: 208, and par 35: a change recording bitmap 208 indicating data units or tracks in the primary volume 204 that need to copied or synchronized to the secondary volume 206.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113